         Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                                               Desc
                             Imaged Certificate of Notice Page 1 of 29
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 19-24804-VZ
Yueting Jia                                                                                                Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: admin                        Page 1 of 3                          Date Rcvd: Jun 05, 2020
                                      Form ID: pdf042                    Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 07, 2020.
db             +Yueting Jia,   91 Marguerite Drive,    Rancho Palos Verdes, CA 90275-4476
aty            +James E O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 Wilmington, DE 19801-3034
aty             James E. O’Neill,    Pachulski Stang Ziehl & Jones LLP,    919 North Market Street, 17th Floor,
                 PO Box 8705,    Wilmington, DE 19899-8705
aty            +Jeffrey W. Dulberg,    Pachulski Stang Ziehl & Jones LLp,    10100 Santa Monica Boulevard,
                 13th Floor,   Los Angeles, CA 90067-4003
aty             Richard M. Pachulski,    Pachulski Stang Ziehl & Jones LLP,
                 10100 Santa Monical Blvd. 13 th Floor,    919 N. Market Street, 17th floor,
                 Los Angeles, CA 90067
aty            +Scott D. Cousins,    Bayard, P.A.,   600 North King Street,    Suite 400,
                 Wilmington, DE 19801-3779
aty            +Suzzanne Uhland,    610 Newport Center Dr 17th Flr,    Newport Beach, CA 92660-6419

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
aty*             +Scott D. Cousins,   Bayard, P.A.,   600 North King Street,                     Suite 400,
                   Wilmington, DE 19801-3779
                                                                                                                    TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 07, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 5, 2020 at the address(es) listed below:
              Ben H Logan    on behalf of Debtor Yueting Jia blogan@omm.com
              Benjamin Taylor     on behalf of Plaintiff Hong Liu btaylor@taylorlawfirmpc.com
              Christopher E Prince    on behalf of Creditor    Tao Yun Capital Co. Ltd. aka TWC Group Co. Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shenzhen Jincheng Commercial Factoring Co., Ltd
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Shanghai Lan Cai Asset Management Co, Ltd.
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Christopher E Prince    on behalf of Creditor    Beijing Lan Capital Investments aka Blue Giant
               cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
              Claire K Wu    on behalf of Interested Party    Courtesy NEF ckwu@sulmeyerlaw.com,
               mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
              Dare Law    on behalf of U.S. Trustee     United States Trustee (LA) dare.law@usdoj.gov
              David B Zolkin    on behalf of Creditor    Swift Talent Investments, Ltd. dzolkin@ztlegal.com,
               maraki@ztlegal.com,sfritz@ztlegal.com
              David W. Meadows    on behalf of Interested Party    Courtesy NEF david@davidwmeadowslaw.com
              Diana M Perez    on behalf of Debtor Yueting Jia , diana-perez-7352@ecf.pacerpro.com
              Emily Young     on behalf of Other Professional    Epiq Corporate Restructuring, LLC
               pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
              Felix T Woo    on behalf of Creditor    Jinan Rui Si Le Enterprise Management Consulting
               Partnership fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Deqing Kaijiao Investment Partnership Enterprise (Limited
               Liability) fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Felix T Woo    on behalf of Creditor    Shanghai Bochu Assets Management Center (Limited Liability)
               fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
              Jared T. Green    on behalf of Creditor    Han’s San Jose Hospitality LLC , spappa@svglaw.com
              Jeffrey W Dulberg    on behalf of Debtor Yueting Jia jdulberg@pszjlaw.com
              Jerrold L Bregman    on behalf of Creditor Liuhuan Shan ecf@bg.law, jbregman@bg.law
       Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                        Desc
                           Imaged Certificate of Notice Page 2 of 29


District/off: 0973-2          User: admin                  Page 2 of 3                  Date Rcvd: Jun 05, 2020
                              Form ID: pdf042              Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              John A Moe, II    on behalf of Creditor    Shanghai Qichengyueming Investment Partnership
               Enterprise (Limited Partnership) john.moe@dentons.com, glenda.spratt@dentons.com
              Kelly L Morrison    on behalf of U.S. Trustee    United States Trustee (LA)
               kelly.l.morrison@usdoj.gov
              Kelly L Morrison    on behalf of U.S. Trustee    U.S. Trustee kelly.l.morrison@usdoj.gov
              Kevin Meek     on behalf of Creditor    Chongqing LeTV Commercial Factoring Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Kevin Meek     on behalf of Creditor    Tianjin Jiarui Huixin Corporate Management Co., Ltd.
               kmeek@robinskaplan.com, kevinmeek32@gmail.com;kmeek@ecf.inforuptcy.com
              Lei Lei Wang Ekvall    on behalf of Debtor Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Lei Lei Wang Ekvall    on behalf of Defendant Yueting Jia lekvall@swelawfirm.com,
               lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
              Malhar S Pagay    on behalf of Debtor Yueting Jia mpagay@pszjlaw.com, bdassa@pszjlaw.com
              Matthew J Olson    on behalf of Creditor    Chongqing Strategic Emerging Industry Leeco Cloud
               Special Equity Investment Fund Partnership olson.matthew@dorsey.com, stell.laura@dorsey.com
              Mette H Kurth    on behalf of Creditor    Zhejiang Zhongtai Chuangzhan Enterprise Management Co.,
               Ltd. mkurth@foxrothschild.com, mette-kurth-7580@ecf.pacerpro.com
              Randye B Soref    on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
              Richard H Golubow    on behalf of Creditor    Shanghai Leyu Chuangye Investment Management Center
               LP rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shenzhen Letv Xingen M&A Fund Invest Mgt
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Jiangyin Hailan Investment Holding Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Marvel Best Technology Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    China Minsheng Trust Co. Ltd. rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Honghu Da rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Quanzhou Dings Investment Management Co., Ltd.
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Oriental Light Consulting Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Sanpower (Hong Kong) Company Limited
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Weihua Qiu rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Richard H Golubow    on behalf of Creditor    Shanghai Pinebloom Investment Mgt Co., Ltd
               rgolubow@wghlawyers.com,
               pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
              Robbin L. Itkin    on behalf of Creditor    Shanghai Haiyue Investment Management Co., Ltd
               robbin.itkin@dlapiper.com, cheryleigh.bullock@dlapiper.com;robbin-itkin-6765@ecf.pacerpro.com
              Robert S Marticello    on behalf of Defendant Yueting Jia Rmarticello@swelawfirm.com,
               gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
              Ryan A Witthans    on behalf of Creditor    Han’s San Jose Hospitality LLC rwitthans@fhlawllp.com
              Stephen D Finestone    on behalf of Creditor    Han’s San Jose Hospitality LLC
               sfinestone@fhlawllp.com
              Tanya Behnam     on behalf of Creditor Committee    OFFICIAL COMMITTEE OF UNSECURED CREDITORS
               tbehnam@polsinelli.com, tanyabehnam@gmail.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
              Victor A Sahn    on behalf of Creditor    Jinhua Zumo Network Technology Co Ltd
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Ningbo Hangzhou Bay New Area Leran Investment Management
               Partnership (Limited Partnership) vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    Chian Soft Growing Investment (WUXI) Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn    on behalf of Creditor    China Consumer Capital Fund II, L.P.
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                      Desc
                           Imaged Certificate of Notice Page 3 of 29


District/off: 0973-2          User: admin                 Page 3 of 3                  Date Rcvd: Jun 05, 2020
                              Form ID: pdf042             Total Noticed: 7


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Victor A Sahn   on behalf of Creditor Zhijian Dong vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Jiaxing Haiwen Investment Partnership
               vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
              Victor A Sahn   on behalf of Creditor   Weidong Zhu vsahn@sulmeyerlaw.com,
               pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerla
               w.com;cblair@ecf.inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
                                                                                            TOTAL: 53
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                                          Desc
                    Imaged Certificate of Notice Page 4 of 29


  1       Richard M. Pachulski (CA Bar No. 90073)
          Jeffrey W. Dulberg (CA Bar No. 181200)
  2       Mahar S. Pagay (CA Bar No. 189289)
          PACHULSKI STANG ZIEHL & JONES LLP                                          FILED & ENTERED
  3       10100 Santa Monica Blvd., 13th Floor
          Los Angeles, California 90067
  4       Telephone: 310-277-6910                                                           JUN 05 2020
          Facsimile: 310-201-0760
  5       Email: rpachulski@pszjlaw.com
                  jdulberg@pszjlaw.com                                                 CLERK U.S. BANKRUPTCY COURT
                                                                                       Central District of California
  6               mpagay@pszjlaw.com                                                   BY johnson DEPUTY CLERK


  7       Counsel for Debtor and Debtor in Possession

  8       Suzzanne Uhland (CA Bar No. 136852)
          Madeleine C. Parish (pro hac vice)
  9       LATHAM & WATKINS LLP
          885 Third Avenue
 10       New York, New York 10022
          Telephone: 212-906-1200
 11       Facsimile: 212-751-4864
          Email: suzzanne.uhland@lw.com
 12              madeleine.parish@lw.com

 13       [Proposed] Special Corporate, Litigation, and International
          Counsel for Debtor and Debtor in Possession
 14
                              UNITED STATES BANKRUPTCY COURT
 15                 CENTRAL DISTRICT OF CALIFORNIA -- LOS ANGELES DIVISION
 16
                                                                            Case No.: 2:19-bk-24804-VZ
      In re:
 17
      YUETING JIA 1,                                                        Chapter 11
 18
                                                                            ORDER GRANTING MOTION TO
                                   Debtor.
 19                                                                         CONFIRM THIRD AMENDED
                                                                            CHAPTER 11 PLAN OF
 20                                                                         REORGANIZATION FOR YUETING
                                                                            JIA (DATED MARCH 17, 2020,
 21                                                                         DOCKET ENTRY #464) AS
                                                                            MODIFIED
 22
                                                                            Confirmation Hearing
 23                                                                         Date: May 21, 2020
                                                                            Time: 9:30 a.m. (Pacific Time)
 24                                                                         Place: Courtroom 1368
                                                                                   Roybal Federal Building
 25                                                                                255 E. Temple Street
                                                                                   Los Angeles, California 90012
 26                                                                         Judge: Hon. Vincent P. Zurzolo

 27

 28   1
       7KHODVWIRXUGLJLWVRIWKH'HEWRU¶VIHGHUDOWD[LGHQWLILFDWLRQQXPEHUDUH7KH'HEWRU¶VPDLOLQJDGGUHVVLV
      Marguerite Drive, Rancho Palos Verdes, CA 90275.

      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                                            Desc
                    Imaged Certificate of Notice Page 5 of 29


  1              'HEWRUDQGGHEWRULQSRVVHVVLRQ<XHWLQJ-LD WKH³Debtor´ KDYLQJILOHGDQGSURSRVHGWKH

  2   Third Amended Chapter 11 Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

  3   [Docket No. 464] on March 17, 2020 (the ³Third Amended Plan´ DQGKDYLQJILOHGWKHNotice of

  4   Filing of Non-$GYHUVH0RGLILFDWLRQVWR'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ [Docket

  5   1R@RQ0D\ WKH³Plan Modifications´  WKH7KLUG$PHQGHG3ODQDVPRGLILHGE\WKH

  6   Plan Modifications and by the Post-&RQILUPDWLRQ+HDULQJ2UGHUWKH³Plan´ ;2

  7              The Court, having entered on March 20, 2020 its Order (I) Granting Motion to Approve

  8   Adequacy of Fourth Amended Disclosure Statement, (II) Approving Voting and Tabulation

  9   Procedures, (III) Setting Confirmation Hearing and Related Deadlines, (IV) Waiving Certain Local

 10   Rules and Procedures, (V) Vacating Order to Show Cause and (VI) Granting Related Relief

 11   [Docket No. 485] (the ³Disclosure Statement Order´ SXUVXDQWWRZKLFKWKH&RXUW D DSSURYHGWKH

 12   )RXUWK $PHQGHG 'LVFORVXUH 6WDWHPHQW ZLWK 5HVSHFW WR 'HEWRU¶V 7KLUG $PHQGHG 3ODQ RI

 13   Reorganization Under Chapter 11 of the Bankruptcy Code >'RFNHW 1R @ WKH ³Disclosure

 14   Statement´ ILOHGLQVXSSRUWRIWKH3ODQ E HVWDEOLVKHGQRWLFHEDOORWLQJ DQGYRWLQJSURFHGXUHVLQ

 15   connection with soliciting votes on the Plan; (c) fixed objection deadlines to Confirmation of the Plan;

 16   and (d) scheduled a hearing to consider Confirmation of the Plan;

 17              Upon the submission of the Declaration of Stephenie Kjontvedt of Epiq Corporate

 18   5HVWUXFWXULQJ//&5H9RWLQJDQG7DEXODWLRQRI%DOORWV&DVWRQWKH'HEWRU¶V7KLUG$PHQGHG3ODQ

 19   of Reorganization Under Chapter 11 of the Bankruptcy Code, including the tabulation of the ballots

 20   cast in favor of and in opposition to the Plan [Docket No. 711]; Declaration of Malhar S. Pagay

 21   5HJDUGLQJ 9RWLQJ DQG 7DEXODWLRQ RI %DOORWV &DVW RQ WKH 'HEWRU¶V 7KLUG $PHQGHG 3ODQ RI

 22   Reorganization Under Chapter 11 of the Bankruptcy Code (Dated May 7, 2020) [Docket No. 712];

 23   'HEWRU¶V 2PQLEXV 5HSO\ WR   +DQ¶V 6DQ -RVH +RVSLWDOLW\ //&¶V 2EMHFWLRQ WR &RQILUPDWLRQ RI

 24   Chapter 11 Plan [Docket No. 714]; (2) Objection of Zhejiang Zhongtai Chuangzhan Enterprise

 25   Management Co., Ltd. to Confirmation of 'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ>'RFNHW

 26   No. 716]; (3) Objection of Liuhuan Shan to 'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ8QGHU

 27   Chapter 11 of the Bankruptcy Code [Docket No. 719]; (4) Shanghai Lan Cai Asset Management Co.,

 28
      2
          Capitalized terms not otherwise defined herein shall have the same meanings as set forth in the Plan.
                                                                    2
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                       Desc
                    Imaged Certificate of Notice Page 6 of 29


  1   /WG¶V2EMHFWLRQWR'HEWRU¶V0RWLRQIRUConfirmation of the Third Amended Plan of Reorganization

  2   Under Chapter 11 Of The Bankruptcy Code [Docket No. 723]; and (5) 8QLWHG 6WDWHV 7UXVWHH¶V

  3   2EMHFWLRQ7R'HEWRU¶V0RWLRQ)RU Confirmation [Docket No. 735] [Docket No. 756] WKH³Reply´ ;

  4   and the declarations of Yueting Jia [Docket No. 757], Richard M. Pachulski [Docket No. 758], Adrian

  5   Francis [Docket No. 759], and Terry Treemarcki [Docket No. 760], filed concurrently with the Reply;

  6            The Debtor having filed on April 25, 2020 the Notice of Filing of Plan Supplement to the

  7   'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ8QGHU&KDSWHURIWKH%DQNUXSWF\&RGH appending

  8   certain documents (or forms thereof), schedules, and exhibits [Docket No. @ WKH ³Plan

  9   Supplement´ 

 10            The Debtor having filed on May 11, 2020 the Notice of Filing of Cure Schedule appending a

 11   cure schedule setting forth the Cure Amount, if any, for each executory contract and unexpired lease

 12   to be assumed [Docket No. 736] (thH³Cure Schedule´ 

 13            A hearing to consider confirmation of the Plan and matters related thereto having been held

 14   EHIRUHWKLV&RXUWRQ0D\ WKH³Confirmation Hearing´ 5LFKDUG03DFKXOVNLRI3DFKXOVNL

 15   Stang Ziehl & Jones LLP, appearing on behalf of the Debtor; other appearances having been noted on

 16   the record;

 17            The Court, having entered on May 21, 2020, its Findings of Fact and Conclusions of Law

 18   5HJDUGLQJ0RWLRQWR&RQILUP'HEWRU¶VUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ [Docket No. 784] and

 19   Order after Plan Confirmation Hearing >'RFNHW1R@ WKH³Post-Confirmation Hearing Order´ 

 20            And the Court having considered the following:

 21            (a)      the Plan;

 22            (b)      the Disclosure Statement and the Disclosure Statement Order;

 23            (c)      the Voting Summary;

 24            (d)      the 'HEWRU¶V 0HPRUDQGXP RI 3RLQWV DQG $XWKRULWLHV LQ 6XSSRUW RI 'HEWRU¶V

 25   Confirmation of Third Amended Chapter 11 Plan of Reorganization Under Chapter 11 of the

 26   Bankruptcy Code (Dated April 23, 2020) >'RFNHW1R@ WKH³Confirmation Motion´ 

 27            (e)      the Declaration of Yueting Jia in Support of Motion for Order (I) Confirming Third

 28   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

                                                         3
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 7 of 29


  1   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

  2   April 23, 2020) [Docket No. 658];

  3            (f)      the Declaration of Matthias Aydt in Support of Motion for Order (I) Confirming Third

  4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

  5   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

  6   April 23, 2020) [Docket No. 659];

  7            (g)      the Declaration of Charles Hsieh in Support of Motion for Order (I) Confirming Third

  8   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

  9   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

 10   April 23, 2020) [Docket No. 661];

 11            (h)      the Declaration of Robert Moon in Support of Motion for Order (I) Confirming Third

 12   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code; and (II) Approving

 13   Settlement Pursuant to Bankruptcy Rule 9019; Request for Discharge on the Effective Date (Dated

 14   April 23, 2020) [Docket No. 662];

 15            (i)      7KH 2IILFLDO &RPPLWWHH RI 8QVHFXUHG &UHGLWRUV¶ 2PQLEXV Reply to Objections to

 16   'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ8QGHU&KDSWHURIWKH%DQNUXSWF\&RGH [Docket

 17   No. 763];

 18            (j)      Declaration of William B. Waldie in Support of the Official Committee of Unsecured

 19   &UHGLWRUV¶2PQLEXV5HSO\WR2EMHFWLRQVWR'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ8QGHU

 20   Chapter 11 of the Bankruptcy Code [Docket No. 764];

 21            (k)      +DQ¶V 6DQ -RVH +RVSLWDOLW\ //&¶V 2EMHFWLRQ WR &RQILUPDWLRQ RI &KDSWHU  3ODQ

 22   >'RFNHW1R@ WKH³+DQ¶V2EMHFWLRQ´ 

 23            (l)      Objection of Zhejiang Zhongtai Chuangzhan Enterprise Management Co., Ltd. to

 24   &RQILUPDWLRQ RI 'HEWRU¶V Third Amended Plan of Reorganization >'RFNHW 1R @ WKH ³ZZC

 25   Management Objection´ 

 26            (m)      2EMHFWLRQRI/LXKXDQ6KDQWR'HEWRU¶V7KLUG$PHQGHG3ODQRI5HRUJDQL]DWLRQ8QGHU

 27   Chapter 11 of the Bankruptcy Code >'RFNHW1R@ WKH³Shan Objection´ 

 28            (n)      6KDQJKDL /DQ &DL $VVHW 0DQDJHPHQW &R /WG¶V 2EMHFWLRQ WR 'HEWRU¶V 0RWLRQ IRU

                                                            4
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 8 of 29


  1   Confirmation of the Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code

  2   [DockeW1R@ WKH³SLC Objection´ 

  3            (o)      8QLWHG6WDWHV7UXVWHH¶V2EMHFWLRQWR'HEWRU¶V0RWLRQIRU&RQILUPDWLRQ [Docket No.

  4   @ WKH³UST Objection´DQGFROOHFWLYHO\ZLWKWKH+DQ¶V2EMHFWLRQ==&0DQDJHPHQW2EMHFWLRQ

  5   6KDQ2EMHFWLRQDQG6/&2EMHFWLRQWKH³Confirmation Motion Objections´ 

  6            (p)      1RWLFHRI:LWKGUDZDODQG:LWKGUDZDORI2EMHFWLRQRI/LXKXDQ6KDQWR'HEWRU¶V7KLUG

  7   Amended Plan of Reorganization [Docket No. 778];

  8            (q)      The record compiled in the Chapter 11 Case and all pleadings filed with respect thereto;

  9   and

 10            (r)      The offers of proof, evidence admitted, and the arguments and representations of

 11   counsel at the Confirmation Hearing;

 12            And based upon any additional findings made at the Confirmation Hearing and after due

 13   deliberation and good cause appearing,

 14            IT IS HEREBY ORDERED that:

 15            A.       Grant of Relief Sought in Confirmation Motion

 16            The relief sought in the Confirmation Motion is granted.

 17            B.       Confirmation of the Plan and Approval of Plan Modifications

 18            The Plan, along with each of its provisions (whether or not specifically approved herein) and

 19   all operative exhibits and schedules thereto, is confirmed in each and every respect pursuant to section

 20   1129 of the Bankruptcy Code.

 21            The Plan Modifications [Docket No. 780] constitute technical changes or do not materially and

 22   adversely affect or change the treatment of any Claims against the Debtor and comply in all respects

 23   with section 1127 of the Bankruptcy Code and, consequently, pursuant to Bankruptcy Rule 3019, (i)

 24   no other or further disclosure with respect to the Plan Modifications is required under section 1125 of

 25   the Bankruptcy Code and (ii) neither resolicitation of votes on the Plan nor affording holders of Claims

 26   in the voting classes the opportunity to change a previously cast ballot is required under section 1126

 27   of the Bankruptcy Code. Therefore, the Plan Modifications are approved pursuant to Bankruptcy Code

 28   section 1127(a) and Bankruptcy Rule 3019(a).

                                                           5
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 9 of 29


  1            All documents included in the Plan Supplement are integral to, part of, and incorporated by

  2   reference into the Plan. The terms of the Plan, the Plan Supplement, and the exhibits and schedules

  3   thereto are incorporated by reference into this Confirmation Order, and the provisions of the Plan and

  4   this Confirmation Order are non-severable and mutually dependent. Notwithstanding the foregoing,

  5   if there is any direct conflict between the terms of the Plan and the terms of this Confirmation Order,

  6   the terms of this Confirmation Order shall control. All Confirmation Motion Objections and other

  7   responses to, and statements and comments regarding, the Plan, other than those withdrawn with

  8   prejudice in their entirety prior to, or on the record at, the Confirmation Hearing are either (i) resolved

  9   or sustained on the terms set forth herein or (ii) overruled.

 10            The failure specifically to identify or refer to any particular provision of the Plan or any other

 11   agreement in this Confirmation Order shall not diminish or impair the effectiveness of such provision,

 12   it being the intent of the Bankruptcy Court that the Plan and all other agreements approved by this

 13   Confirmation Order are approved in their entirety.

 14            C.       Binding Nature of Plan Terms

 15            Notwithstanding any otherwise applicable law, from and after the entry of this Confirmation

 16   Order, the terms of the Plan and this Confirmation Order, including the compromises, releases,

 17   waivers, discharges and injunctions described in Articles 6.2, 6.6, 11.3, 11.4, 11.5, 11.6, and 11.9 of

 18   the Plan, shall be deemed binding upon (i) the Debtor and, from and after the Effective Date, the

 19   Reorganized Debtor, (ii) the Creditor Trust and its Trustee, (iii) any and all holders of Claims

 20   (irrespective of whether such Claims are Impaired under the Plan or whether the holders of such

 21   Claims accepted, rejected or are presumed to have accepted or deemed to have rejected the Plan), (iv)

 22   any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the Debtor, and (v)

 23   the respective heirs, executors, administrators, successors or assigns, if any, of any of the foregoing,

 24   in each case subject to those limitations as set forth in the Plan.

 25            D.       General Settlement of Claims

 26            In consideration for the Plan distributions, releases, and other benefits provided under the Plan,

 27   upon the Effective Date (or such later date as specified in the Plan), the provisions of the Plan

 28   constitute a good faith compromise and settlement of all Claims and controversies relating to any

                                                           6
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 10 of 29


  1   Allowed Claim or any Plan distribution to be made on account thereof or otherwise resolved under the

  2   Plan. The entry of this &RQILUPDWLRQ2UGHUFRQVWLWXWHVWKH&RXUW¶VDSSURYDORIWKHFRPSURPLVHDQG

  3   settlement of all such Claims and controversies, including the Wei Gan Settlement, as well as a finding

  4   by the Court that such compromise and settlement is fair, equitable, and reasonable and in the best

  5   interests of the Debtor and his Estate.

  6            E.       Vesting of Assets in the Reorganized Debtor, Impact of Conversion to Chapter 7

  7            On the Effective Date, except as otherwise provided in the Plan, pursuant to sections 1141(b)

  8   and 1141(c) of the Bankruptcy Code, all property of the Estate shall vest in the Reorganized Debtor

  9   free and clear of all Claims, Liens, encumbrances, charges, and other interests. On and after the

 10   Effective Date, (i) the Reorganized Debtor shall be authorized to engage in his existing business or

 11   new business and to invest in or acquire assets, and (ii) the Creditor Trust shall be authorized to

 12   operate, make Trust distributions, and dispose of Trust Assets, in each case without supervision or

 13   approval by the Bankruptcy Court and free from any restrictions of the Bankruptcy Code or the

 14   Bankruptcy Rules.

 15            Pursuant to LBR 3020-1(b), if the Chapter 11 Case is converted to one under chapter 7 of the

 16   Bankruptcy Code, the property of the Reorganized Debtor or of any successor to the Estate under the

 17   Plan, that has not been distributed under the Plan shall be vested in the chapter 7 estate, except for

 18   property that would have been excluded from the estate if the Chapter 11 Case had always been one

 19   under chapter 7, provided, however, that the Trust and the vesting of the Trust Assets in the Trust shall

 20   survive any such conversion.

 21            F.       DIP Facility Claims

 22            On the Effective Date, in exchange for the full and complete settlement, release, and discharge

 23   of WKH'HEWRU¶VREOLJDWLRQVXQGHUWKH',3)DFLOLW\ (i) the maturity date of the DIP Facility shall be

 24   automatically extended for one year from the Effective Date, (ii) all obligations of the Debtor under

 25   the DIP Facility shall be assumed by the Trust, payable solely from Trust Assets, (iii) all Liens and

 26   security interests on any Collateral transferred to the Trust in accordance with the Trust Agreement

 27   shall remain in place as perfected first priority Liens and survive against the Trust, subject only to the

 28   Liens securing the Exit Financing, (iv) the interest rate per annum shall be increased to twelve percent

                                                          7
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 11 of 29


  1   (12% per annum), and (v) all other Liens and security interests shall be satisfied, discharged, and

  2   terminated in full and of no further force and effect.

  3            G.       Approval of the Exit Financing

  4            This Confirmation Order shall constitute authorization for the Reorganized Debtor and the

  5   Trustee on behalf of the Creditor Trust to finalize, execute, deliver, and perform under the Exit

  6   Financing, and those documents necessary or appropriate to consummate the transactions

  7   contemplated by the Exit Financing and obtain the financing contemplated thereby, including all

  8   transactions contemplated thereby, including any and all actions to be taken, undertakings to be made,

  9   and obligations to be incurred, fees and expenses paid, and indemnities to be provided, without further

 10   notice to or order of the Court, act, or action under applicable law, regulation, order, or rule, or vote,

 11   consent, authorization, or approval of any Person. Subject to the occurrence of the Effective Date, the

 12   Exit Financing shall constitute the legal, valid, and binding obligations of the Trustee on behalf of the

 13   Creditor Trust and shall be enforceable in accordance with its respective terms.

 14            The liens contemplated by and related to the Exit Financing and related documents approved

 15   and are valid, binding, and enforceable liens on the collateral specified, and with the priorities set

 16   forth, in the relevant agreements executed by the Trustee on behalf of the Creditor Trust in connection

 17   with the incurrence of the Exit Financing. The pledges, liens, and other security interests granted

 18   pursuant to or in connection with the incurrence of the Exit Financing are granted in good faith as an

 19   inducement to the lenders and other secured parties thereunder to extend credit thereunder and shall

 20   be, and hereby are, deemed not to constitute a fraudulent conveyance or fraudulent transfer, shall not

 21   otherwise be subject to avoidance, recharacterization, or subordination, and the priorities of such

 22   guarantees, mortgages, pledges, liens, and other security interests shall be as set forth in the applicable

 23   intercreditor agreement(s) and other definitive documentation executed in connection with the

 24   incurrence of the Exit Financing.

 25            The Trustee on behalf of the Creditor Trust and the secured parties (and their designees and

 26   agents) under the Exit Financing are authorized to make all filings and recordings, and to obtain all

 27   governmental approvals and consents necessary to evidence, establish, and perfect such liens and

 28   security interests in connection with the Exit Financing under the provisions of the applicable state,

                                                          8
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                          Desc
                    Imaged Certificate of Notice Page 12 of 29


  1   provincial, federal, or other law (whether domestic or foreign) that would be applicable in the absence

  2   of the Plan and this Confirmation Order, and will thereafter cooperate to make all other filings and

  3   recordings that otherwise would be necessary under applicable law to give notice of such Liens and

  4   security interests to third parties, provided, however, that no secured party shall be authorized or

  5   permitted to, and all such secured parties shall not, make any such filing or recording against the

  6   Trustee, individually, or against any entity other than the Creditor Trust, as debtor thereunder.

  7            On the Effective Date, the Trust Assets shall vest in the Trust free and clear of any and all

  8   Liens, claims, encumbrances, contractual restrictions, and other interests. Such Trust Assets shall vest

  9   in the Trust without further execution of documents or other action by any nominee or other party with

 10   respect to such assets.

 11            H.       Appointment of Trustee and Creditor Trust Committee

 12            Jeffrey Prol shall be appointed Trustee of the Creditor Trust, and the following shall be

 13   appointed to the Creditor Trust Committee:

 14                 1. Ping An Bank, Ltd. Beijing Branch;

 15                 2. China Minsheng Trust Co., Ltd.;

 16                 3. Shanghai Leyu Chuangye Investment Management Center LP; and

 17                 4. Jiangyin Hailan Investment Holding Co., Ltd.

 18            The Trustee and Creditor Trust Committee shall serve in accordance with the Trust Agreement.

 19   The Trustee shall have those powers provided in the Trust Agreement, subject to the approval of the

 20   Creditor Trust Committee, as applicable.

 21            I.       Approval of the Creditor Trust Agreement

 22            This Confirmation Order shall constitute (i) approval of the Creditor Trust Agreement

 23   substantially in the form of the creditor trust agreement filed with the Plan Supplement, and all

 24   transactions contemplated thereby, including any and all actions to be taken, undertakings to be made,

 25   and obligations to be incurred, fees and expenses paid, and indemnities to be provided by the

 26   Reorganized Debtor or the Creditor Trust, as applicable, in connection therewith, and (ii) authorization

 27   for the Reorganized Debtor and Trustee to finalize, execute, deliver, and perform under those

 28   documents necessary or appropriate to consummate the transactions contemplated by the Creditor

                                                         9
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 13 of 29


  1   Trust Agreement, without further notice to or order of the Court, act, or action under applicable law,

  2   regulation, order, or rule, or vote, consent, authorization, or approval of any Person. Subject to the

  3   occurrence of the Effective Date, the Creditor Trust Agreement shall constitute the legal, valid, and

  4   binding obligations of the parties thereto and shall be enforceable in accordance with its terms.

  5            J.       Cancellation of Liens

  6            Except as provided otherwise in the Plan, on the Effective Date and concurrently with the

  7   applicable distributions made pursuant to the Plan, all Liens on assets located in the United States that

  8   secure any U.S. Secured Claim shall be fully released, settled, discharged, and compromised and all

  9   rights, titles, and interests of any holder of such mortgages, deeds of trust, Liens, pledges, or other

 10   security interests against any property of the Estate shall revert to the Reorganized Debtor and his

 11   successors and assigns, and the holder of such U.S. Secured Claim shall be authorized and directed, at

 12   the sole cost and expense of the Reorganized Debtor, to release any Collateral or other property of the

 13   Debtor (including any cash collateral and possessory collateral) held by such holder, and to take such

 14   actions as may be reasonably requested by the Reorganized Debtor to evidence the release of such

 15   Lien, including the execution, delivery, and filing or recording of such releases. The filing of the

 16   Confirmation Order with any federal, state, provincial, or local agency or department shall constitute

 17   good and sufficient evidence of, but shall not be required to effect, the termination of such Liens.

 18            K.       Discharge of Claims and Compromise and Settlement of Claims

 19            Subject to the occurrence of the Discharge Date as provided below, pursuant to section 1141(d)

 20   of the Bankruptcy Code, and except as otherwise specifically provided in the Plan, the distributions,

 21   rights, and treatment that are provided in the Plan will be in exchange for, and in complete satisfaction,

 22   settlement, discharge, and release of, all Claims against the Debtor of any nature whatsoever, whether

 23   known or unknown, or against the assets or properties of the Debtor that arose before the Effective

 24   Date. Except as expressly provided in the Plan, on the Discharge Date (and subject to its occurrence),

 25   and pursuant to section 1141(d)(5)(A) of the Bankruptcy Code, entry of the Confirmation Order shall

 26   be deemed to act as a discharge and release under section 1141(d)(1)(A) of the Bankruptcy Code of

 27   all Claims against the Debtor and his assets, arising at any time before the Effective Date, regardless

 28   of whether a proof of Claim was filed, whether the Claim is Allowed, or whether the holder of the

                                                         10
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 14 of 29


  1   Claim votes to accept the Plan or is entitled to receive a distribution under the Plan; provided, however,

  2   that in no event shall occurrence of the Discharge Date discharge the Debtor from any obligations

  3   remaining under the Plan as of the Discharge Date. Any default by the Debtor with respect to any

  4   Claim that existed immediately prior to or on account of the filing of the Chapter 11 Case shall be

  5   deemed cured on the Discharge Date.

  6            Except as expressly provided in the Plan, any holder of a discharged Claim will be precluded

  7   from asserting against the Debtor or any of his assets any other or further Claim based on any

  8   document, instrument, act, omission, transaction, or other activity of any kind or nature that occurred

  9   before the Effective Date.

 10            The Discharge Date shall occur upon the entry of an order upon the Debtor establishing that:

 11   (i) the preconditions to reaching an Effective Date have been satisfied as set forth in Plan Articles 10.1

 12   and 10.2 (other than section 10.2(b)); (ii) all Trust Assets have been transferred to the Trust per the

 13   Creditor Trust Agreement; and (iii) paragraphs (a), (b), and (c) of the Distribution Waterfall of the

 14   Creditor Trust Agreement have been satisfied. The Reorganized Debtor shall file a motion for such

 15   discharge with supporting declarations and provide notice thereof per LBR 9013-1. Notwithstanding

 16   the foregoing, nothing contained in the Plan or the Confirmation Order shall discharge the Debtor

 17   from any debt excepted from discharge under section 523 of the Bankruptcy Code by a Final Order.

 18            L.       Releases by the Debtor

 19            Article 11.4(a) of the Plan is approved, which provides: Upon the Effective Date, for good

 20   and valuable consideration, the adequacy of which is hereby confirmed, the Debtor, in his individual

 21   capacity and as debtor in possession, shall be deemed forever to release, waive, and discharge (i) the

 22   Estate; (ii) all Persons engaged or retained by the Debtor in connection with the Chapter 11 Case

 23   (including in connection with the preparation of and analyses relating to the Disclosure Statement and

 24   the Plan); and (iii) any and all advisors, attorneys, actuaries, financial advisors, accountants,

 25   investment bankers, agents, professionals, consultants and representatives of each of the foregoing

 26   Persons and Entities (whether current or former, in each case in his, her, or its capacity as such), from

 27   any and all claims, obligations, suits, judgments, damages, demands, debts, rights, remedies, actions,

 28   Causes of Action, and liabilities, whether for tort, fraud, contract, recharacterization, subordination,

                                                         11
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 15 of 29


  1   violations of federal or state securities laws (other than the rights of the Debtor or Reorganized Debtor

  2   to enforce the terms of the Plan and the contracts, instruments, releases, and other agreements or

  3   documents delivered in connection with the Plan), whether liquidated or unliquidated, fixed or

  4   contingent, matured or unmatured, known or unknown, foreseen or unforeseen, then-existing or

  5   thereafter arising, at law, in equity, or otherwise, based in whole or in part on any act, omission,

  6   transaction, event or other occurrence, or circumstances taking place on or before the Effective Date,

  7   in any way relating to (a) the Debtor or the Chapter 11 Case; (b) any action or omission of any Released

  8   Party with respect to any indebtedness under which the Debtor is or was a borrower or guarantor; (c)

  9   DQ\5HOHDVHG3DUW\LQDQ\VXFK5HOHDVHG3DUW\¶VFDSDFLW\DVDQHPSOR\HHRUDJHQWRIRUDGYLVRUWR

 10   or consultant to, the Debtor; (d) the subject matter of, or the transactions or events giving rise to, any

 11   Claim that is treated in the Plan; (e) the business or contractual arrangements between the Debtor and

 12   any Released Party; (f) the restructuring of Claims before or during the Chapter 11 Case; and (g) the

 13   negotiation, formulation, preparation, or dissemination of the Plan (including, for the avoidance of

 14   doubt, the Plan Supplement), the Disclosure Statement, or related agreements, instruments, or other

 15   documents, other than claims or liabilities arising out of or relating to any act or omission of a Released

 16   Party that is determined by a Final Order to have constituted willful misconduct, fraud, or gross

 17   negligence. The Reorganized Debtor shall be bound, to the same extent the Debtor is bound, by the

 18   releases and discharges set forth above.

 19            (QWU\RIWKH&RQILUPDWLRQ2UGHUVKDOOFRQVWLWXWHWKH%DQNUXSWF\&RXUW¶VDSSURYDOSXUVXDQWWR

 20   Bankruptcy Rule 9019, of the releases described in Article 11.4(a) of the Plan by the Debtor, which

 21   includes by reference each of the related provisions and definitions contained in the Plan, and further,

 22   shall constitute its finding that each release described in Article 11.4(a) of the Plan is: (i) in exchange

 23   for the good and valuable consideration provided by the Released Parties, a good faith settlement and

 24   compromise of such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair,

 25   equitable, and reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) a

 26   bar to any of the Releasing Parties asserting any claim, Cause of Action, or liability related thereto, of

 27   any kind whatsoever, against any of the Released Parties or their property.

 28

                                                          12
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                           Desc
                    Imaged Certificate of Notice Page 16 of 29


  1            M.       Releases by Holders of Claims

  2                     1.         Releases by Holders of Non-Debt Claims

  3            Article 11.4(b) of the Plan is approved, which provides: On the Effective Date, to the

  4   maximum extent permitted by applicable law, each Releasing Party, in consideration for the

  5   obligations of the Debtor and the Reorganized Debtor under the Plan, and the Trust Interests and Cash

  6   and other contracts, instruments, releases, agreements, or documents to be delivered in connection

  7   with the Plan, shall be deemed forever to release, waive, and discharge the Released Parties from

  8   personal liability in every jurisdiction from any and all claims, obligations, suits, judgments, damages,

  9   demands, debts, rights, remedies, actions, Causes of Action, and liabilities whatsoever, including any

 10   derivative Claims asserted or assertable on behalf of the Debtor, whether for tort, fraud, contract,

 11   recharacterization, subordination, violations of federal or state securities laws or laws of any other

 12   jurisdiction or otherwise, whether liquidated or unliquidated, fixed or contingent, matured or

 13   unmatured, known or unknown, foreseen or unforeseen, then-existing or thereafter arising, at law, in

 14   equity, or otherwise, based in whole or in part on any act, omission, transaction, event, or other

 15   occurrence, or circumstances taking place on or before the Effective Date, in any way relating to (a)

 16   the Debtor or the Chapter 11 Case; (b) any action or omission of any Released Party with respect to

 17   any indebtedness under which the Debtor is or was a borrower or guarantor; (c) any Released Party in

 18   DQ\VXFK5HOHDVHG3DUW\¶VFDSDFLW\DVDQHPSOR\ee, agent of, or advisor to, or consultant to, the Debtor;

 19   (d) the subject matter of, or the transactions or events giving rise to, any Claim that is treated in the

 20   Plan; (e) the business or contractual arrangements between the Debtor and any Released Party; (f) the

 21   restructuring of Claims before or during the Chapter 11 Case and the solicitation of votes with respect

 22   to the Plan; and (g) the negotiation, formulation, preparation, entry into, or dissemination of the Plan

 23   (including, for the avoidance of doubt, the Plan Supplement and all documents contained or referred

 24   to therein), the Disclosure Statement, or related agreements, instruments, or other documents.

 25   Notwithstanding anything contained herein to the contrary, the foregoing release (x) does not release

 26   any obligations of any party under the Plan or any document, instrument, or agreement (including

 27   those set forth in the Plan Supplement) executed to implement the Plan or (y) shall only apply to

 28

                                                          13
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 17 of 29


  1   holders of Non-Debt Claims in their capacity as a holder of a Non-Debt Claim and shall not apply to

  2   any other Claims such holder may have.

  3            In connection with the releases described in Article 11.4(b) of the Plan, each Releasing Party

  4   shall waive all rights conferred by the provisions of section 1542 of the California Civil Code and/or

  5   any similar state or federal law. 6HFWLRQRIWKH&DOLIRUQLD&LYLO&RGHSURYLGHVDVIROORZV³$

  6   GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT

  7   KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

  8   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED

  9   +,625+(56(77/(0(17:,7+7+('(%725´

 10            (QWU\RIWKH&RQILUPDWLRQ2UGHUVKDOOFRQVWLWXWHWKH%DQNUXSWF\&RXUW¶VDSSURYDOSXUVXDQWWR

 11   Bankruptcy Rule 9019, of the releases described in Article 11.4(b) of the Plan, which includes by

 12   reference each of the related provisions and definitions contained in the Plan, and further, shall

 13   constitute its finding that each release described in Article 11.4(b) of the Plan is: (a) in exchange for

 14   the good and valuable consideration provided by the Released Parties, a good faith settlement and

 15   compromise of such claims; (b) in the best interests of the Debtor and all holders of Claims; (c) fair,

 16   equitable, and reasonable; (d) given and made after due notice and opportunity for hearing; and (e) a

 17   bar to any of the Releasing Parties asserting any claim, Cause of Action, or liability related thereto, of

 18   any kind whatsoever, against any of the Released Parties or their property.

 19                     2.         Standstill and Releases by Holders of Allowed Debt Claims, Allowed China
                                   Secured Claims, and Allowed Late Filed Debt Claims
 20

 21            Article 11.4(c) of the Plan is approved, which provides: To the maximum extent permitted by
 22   applicable law, each holder of an Allowed Debt Claim or Allowed China Secured Claim shall agree
 23   for a period of four years after the Effective Date (the ³Standstill Period´ WRQRWDVVHUWDQ\QHZ&DXVHV
 24   of Action (x) against the Debtor for personal liability directly or (y) derivatively in its capacity as a
 25   creditor of a claim owed solely or jointly by the Debtor (including unwinding or alter ego type claims),
 26   in any non-86MXULVGLFWLRQ FROOHFWLYHO\WKH³YT Claims´ provided, however, that such holder may
 27   continue to prosecute any actions commenced prepetition against the Debtor up to judgment and
 28   SXUVXH2WKHU'LVWULEXWLRQVWKURXJKMXGLFLDODXWKRULWLHVLQWKH35&WRVDWLVI\VXFKKROGHU¶V'HEW&ODLP
                                                           14
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 18 of 29


  1   or China Secured Claim through a mechanism that will be mutually agreed to by the parties, including

  2   FODLPV DJDLQVW SULPDU\ REOLJRUV VROHO\ EDVHG RQ VXFK KROGHU¶V FRQWUDFWXDO DJUHHPHQWV ZLWK VXFK

  3   primary obligors (for the avoidance of doubt, such holder may not bring unwinding or alter ego type

  4   claims against such primary obligors); provided further, however, that the Standstill Period shall

  5   terminate in the event a Liquidation Event occurs during the Standstill Period. All limitations periods

  6   applicable to all YT Claims in any non-U.S. jurisdictions, to the extent not previously expired, shall

  7   be tolled for the duration of the Standstill Period.

  8            Each holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed

  9   Debt Claim shall, within ninety (90) days after the later to occur of (a) the Effective Date and (b) the

 10   date such Debt Claim, China Secured Claim, or Late Filed Debt Claim becomes Allowed, (i) take the

 11   steps and provide the documents described in the Trust Agreement to notify the applicable court or

 12   courts in the PRC (the ³Chinese Courts´ WKDW $ WKH'HEWRUDQGVXFK holder and (B) if applicable,

 13   the KCBI Claimant and the applicable Key China Business Individual have reached a settlement

 14   agreement that is embodied in and has been implemented through the Plan and request that the Chinese

 15   Courts remove the Debtor from tKH/LVWRI'LVKRQHVW-XGJPHQW'HEWRUV WKH³China Debtor List´ DQG

 16   OLIWDQ\FRQVXPSWLRQRUWUDYHOUHVWULFWLRQV WKH³China Restrictions´ DVDSSOLFDEOHDQG ii) refrain

 17   from taking any action during the Standstill Period to cause (A) the Debtor or (B) if applicable, the

 18   Key China Business Individual to be reinstated on the China Debtor List or be subject to the China

 19   5HVWULFWLRQV WKH³China Debtor List Covenant´ 

 20            As a condition to receiving Plan Distributions (including Trust Distributions), each holder of

 21   an Allowed Debt Claim (including the holder of an Allowed China Secured Claim treated as an

 22   Allowed Debt Claim pursuant to Article 4.3 of the Plan), Allowed China Secured Claim, or Allowed

 23   Late Filed Debt Claim shall provide the Compliance Certificate to the Trustee within ninety (90) days

 24   after the date all or any portion of such Debt Claim, China Secured Claim, or Late Filed Debt Claim

 25   becomes Allowed that certifies (a VXFKKROGHU¶VFRPSOLDQFHZLWKWKH&KLQD'HEWRU/LVW&RYHQDQW b)

 26   such holder¶VFRPSOLDQFHZLWKWKH6WDQGVWLOO3HULRGDQGWKDWVXFKKROGHU has not initiated, and will not

 27   initiate, any YT Claims during the Standstill Period, (c) if the Liability Release Date has occurred, the

 28   release of the YT Claims, and (d) if applicable, sXFKKROGHU¶VFRPSOLDQFHZLWK$UWLFOHRIWKH3ODQ

                                                             15
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 19 of 29


  1   DQGWKHUHOHDVHRI:HL*DQ¶VSHUVRQDOOLDELOLW\SXUVXDQWWRWKH:HL*DQ6HWWOHPHQW and withdrawal or

  2   dismissal of action as necessary to effect that release in accordance with Article 6.6 of the Plan. If the

  3   holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt Claim

  4   fails to submit the Compliance Certificate, submits a Compliance Certificate containing falsified

  5   information, or breaches the Compliance Certificate, such holder shall forfeit its Plan Distributions

  6   (including any Trust Interests) and such Plan Distributions shall revert to the Trust for the ratable

  7   benefit of holders of Allowed Debt Claims and the Reorganized Debtor pursuant to the Distribution

  8   Trust Waterfall.

  9            Subject to approval of the applicable KCBI Settlement, before any Trust Distributions are

 10   made to an applicable KCBI Claimant, such claimant shall provide a Compliance Certificate that

 11   FHUWLILHV VXFK FODLPDQW¶V FRPSOLDQFH ZLWK WKH &KLQD 'HEWRU /LVW Covenant with respect to the

 12   applicable Key China Business Individual.

 13            Upon the earlier of a holder of an Allowed Debt Claim (including the holder of an Allowed

 14   China Secured Claim treated as an Allowed Debt Claim pursuant to Article 4.3 of the Plan) receiving

 15   (a) Trust Distributions that, in the aggregate, are equal to 40% of its Debt Claim Allocation Amount

 16   and (b) Trust Distributions and Other Distributions (from enforcement or other actions) that, in the

 17   aggregate, are equal to 100% of its Debt Claim Allocation Amount (the date upon which the foregoing

 18   FRQGLWLRQRFFXUVLVWKH³Liability Release Date´ VXFKKROGHU i) shall be deemed to have released the

 19   YT Claims on account of such Debt Claim in every jurisdiction and (ii) agrees that it shall not assert

 20   any new, or continue to prosecute any existing, YT Claims related to such Debt Claim in every

 21   jurisdiction; provided, however, that the foregoing release shall not release, waive, or otherwise impact

 22   the rights of such holder to receive further Trust Distributions or to pursue and receive Other

 23   Distributions through a mechanism that will be mutually agreed to by the parties; provided further,

 24   however, that if an Allowed China Secured Claim is satisfied in full prior to the initial Trust

 25   Distribution Date, on the date thereof, the holder of such China Secured Claim (A) shall be deemed to

 26   have released the YT Claims on account of such China Secured Claim in every jurisdiction and (B)

 27   agrees that it shall not assert any new, or continue to prosecute any existing, YT Claims related to such

 28   China Secured Claim in every jurisdiction.

                                                         16
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                           Desc
                    Imaged Certificate of Notice Page 20 of 29


  1            Each holder of an Allowed Late Filed Debt Claim, on the date of allowance of such Late Filed

  2   Debt Claim (a) shall be deemed to have released the YT Claims on account of such Late Filed Debt

  3   Claim in every jurisdiction and (b) agrees that it shall not assert any new, or continue to prosecute any

  4   existing, YT Claims related to such Late Filed Debt Claim in every jurisdiction.

  5            Within ninety (90) days after the (a) applicable Liability Release Date with respect to Allowed

  6   Debt Claims (including Allowed China Secured Claims treated as Allowed Debt Claims pursuant to

  7   Article 4.3 of the Plan), (b) the date of satisfaction in full of an Allowed China Secured Claim and, if

  8   applicable, the occurrence of the Liability Release Date with respect to any Deficiency Claim on

  9   account of such Allowed China Secured Claim, or (c) the date of allowance of a Late Filed Debt Claim,

 10   each holder of an Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt

 11   Claim shall (as a condition to receiving further Trust Distributions, including any Trust Distributions

 12   upon the termination or dissolution of the Trust) (i) withdraw or retract any litigations, enforcement

 13   actions, arbitrations, and any other proceedings against the Debtor from the courts and judicial

 14   authorities in all jurisdictions, including, but not limited to, the Chinese Courts, or confirm with the

 15   judicial authorities that the Debtor has settled all of his debt obligations or legal responsibilities to

 16   such holder and (ii) file and execute any documents requested by the Debtor to evidence the above

 17   release. The Debtor reserves all rights to seek enforcement by the Chinese judicial authorities of the

 18   rights provided herein.

 19            Subject to approval of the applicable KCBI Settlement, upon the Liability Release Date, each

 20   applicable KCBI Claimant shall release the applicable Key China Business Individual of his or her

 21   guaranty obligations on behalf of the Debtor.

 22            In connection with the releases described in Article 11.4(c) of the Plan, each holder of an

 23   Allowed Debt Claim, Allowed China Secured Claim, or Allowed Late Filed Debt Claim shall waive

 24   all rights conferred by the provisions of section 1542 of the California Civil Code and/or any similar

 25   VWDWHRUIHGHUDOODZ6HFWLRQRIWKH&DOLIRUQLD&LYLO&RGHSURYLGHVDVIROORZV³$*(1(5$/

 26   RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

 27   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,

 28

                                                         17
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 21 of 29


  1   WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER

  2   6(77/(0(17:,7+7+('(%725´

  3            (QWU\RIWKH&RQILUPDWLRQ2UGHUVKDOOFRQVWLWXWHWKH%DQNUXSWF\&RXUW¶VDSSURYDOSXUVXDQWWR

  4   Bankruptcy Rule 9019, of the releases described in Article 11.4(c) of the Plan, which includes by

  5   reference each of the related provisions and definitions contained in the Plan, and further, shall

  6   constitute its finding that each release described in Article 11.4(c) of the Plan is: (a) in exchange for

  7   the good and valuable consideration provided by the Debtor and Reorganized Debtor, a good faith

  8   settlement and compromise of such claims; (b) in the best interests of the Debtor and all holders of

  9   Claims; (c) fair, equitable, and reasonable; (d) given and made after due notice and opportunity for

 10   hearing; and (e) except as otherwise provided in the Plan, a bar to any holder of an Allowed Debt

 11   Claim or Allowed Late Filed Debt Claim asserting any Claim, Cause of Action, or liability related

 12   thereto, of any kind whatsoever, against the Debtor or Reorganized Debtor.

 13            N.       Exculpation and Limitation of Liability

 14            Article 11.5 of the Plan is approved, which provides: None of the Debtor or Reorganized

 15   Debtor, or the direct or indirect affiliates, employees, advisors, attorneys, financial advisors,

 16   accountants, investment bankers, agents, consultants, or other professionals (whether current or

 17   former, in each case, in his, her, or its capacity as such) of the Debtor or the Reorganized Debtor, or

 18   the Released Parties shall have or incur any liability to, or be subject to any right of action by, any

 19   holder of a Claim, or any other party in interest in the Chapter 11 Case, or any of their respective

 20   agents, employees, representatives, financial advisors, attorneys or agents acting in such capacity, or

 21   direct or indirect affiliates, or any of their successors or assigns, for any act or omission in connection

 22   with, relating to, or arising out of, the Chapter 11 Case, formulation, negotiation, preparation,

 23   dissemination, confirmation, solicitation, implementation, or administration of the Plan, the Plan

 24   Supplement and all documents contained or referred to therein, the Disclosure Statement, any contract,

 25   instrument, release or other agreement or document created or entered into in connection with the Plan,

 26   or any other pre- or postpetition act taken or omitted to be taken in connection with or in contemplation

 27   of the restructuring of the Debtor or confirming or consummating the Plan (including the distribution

 28   of any property under the Plan); provided, however, that the foregoing provisions of Article 11.5 of

                                                          18
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                             Desc
                    Imaged Certificate of Notice Page 22 of 29


  1   the Plan shall have no effect on the liability of any Person or Entity that results from any such act or

  2   omission that is determined by a Final Order to have constituted willful misconduct, fraud, or gross

  3   negligence and shall not impact the right of any holder of a Claim, or any other party to enforce the

  4   terms of the Plan and the contracts, instruments, releases, and other agreements or documents delivered

  5   in connection with the Plan. Without limiting the generality of the foregoing, the Debtor and the

  6   'HEWRU¶VGLUHFWRULQGLUHFWDIILOLDWHVHPSOR\HHVDGYLVRUVDWWRUQH\VILQDQFLDODGYLVRUVDFFRXQWDQWV

  7   investment bankers, agents, consultants, and other professionals (whether current or former, in each

  8   case, in his, her, or its capacity as such) shall, in all respects, be entitled to reasonably rely upon the

  9   advice of counsel with respect to their duties and responsibilities under the Plan. The exculpated

 10   parties have participated in good faith and in compliance with the applicable provisions of the

 11   Bankruptcy Code with regard to the solicitation and distribution of the securities pursuant to the Plan,

 12   and, therefore, are not, and on account of such distributions shall not be, liable at any time for the

 13   violation of any applicable law, rule, or regulation governing the solicitation of acceptances or

 14   rejections of the Plan or such distributions made pursuant to the Plan. This exculpation shall be in

 15   addition to, and not in limitation of, all other releases, indemnities, exculpations, and any other

 16   applicable law or rules protecting such exculpating parties from liability.

 17            O.       Waiver of Actions Arising Under Chapter 5 of the Bankruptcy Code

 18            Article 11.9 of the Plan is approved, which provides: Without limiting any other applicable

 19   provisions of, or releases contained in, the Plan, each of the Debtor, the Reorganized Debtor, their

 20   respective successors, assigns, and representatives, and any and all other entities who may purport to

 21   assert any claim or Cause of Action, directly or derivatively, by, through, for, or because of the

 22   foregoing entities, hereby irrevocably and unconditionally release, waive, and discharge any and all

 23   claims or Causes of Action that they have, had, or may have that are based on section 544, 547, 548,

 24   549, and 550 of the Bankruptcy Code and analogous non-bankruptcy law for all purposes; provided,

 25   however, that notwithstanding this or any other provision of the Plan, in the event the Trustee (with

 26   the approval of the Creditor Trust Committee as set forth in the Trust Agreement) determines that it

 27   has reasonable and good-faith evidence that (i) an asset, other than any of the Seized China Assets or

 28   assets subject to seizure in China, was property of the Debtor as of the Petition Date but was not

                                                          19
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 23 of 29


  1   disclosed by a document or testimony in his capacity as a chapter 11 debtor during the Chapter 11

  2   Case, including, without limitation, in any disclosure statement, schedules, statements of financial

  3   affairs, section 341 meeting of creditors, confidential depositions, and materials posted in the creditor

  4   data room (the ³Chapter 11 Disclosures´ , provided that the Declarations shall supersede the Chapter

  5   11 Disclosures, the Trustee may pursue an action for turnover of such asset under section 542 of the

  6   Bankruptcy Code through the Plan Arbitration Procedures; or (ii) the Debtor was the transferor of a

  7   transfer avoidable pursuant to section 548(a)(1)(A) of the Bankruptcy Code, the Trustee may pursue

  8   an action to avoid and recover such transfer pursuant to sections 548(a)(1)(A) and 550 of the

  9   Bankruptcy Code, as applicable, through the Plan Arbitration Procedures, provided that such transfer

 10   did not arise out of any transaction or occurrence disclosed in the Chapter 11 Disclosures, provided

 11   further that the Declarations shall supersede the Chapter 11 Disclosures (collectively, (i) and (ii) are

 12   WKH³Bankruptcy Actions´ 

 13            P.       Injunction Against Interference with the Plan

 14            Article 11.6(b) of the Plan is approved, which provides: Upon entry of the Confirmation Order,

 15   all holders of Claims and their respective current and former employees, agents, officers, directors,

 16   principals, and direct and indirect affiliates shall be enjoined from taking any actions to interfere with

 17   the implementation or consummation of the Plan. Each holder of an Allowed Claim, by accepting, or

 18   being eligible to accept, distributions under or reinstatement of such Claim, as applicable, pursuant to

 19   the Plan, shall be deemed to have consented to the injunction provisions set forth in Article 11.6 of the

 20   Plan.

 21            Q.       Approval of Wei Gan Settlement

 22            Article 6.6 of the Plan is approved, which provides: Pursuant to Bankruptcy Rule 9019, the

 23   'HEWRU:HL*DQDQGWKH&RPPLWWHHKDYHVHWWOHGDOO&ODLPVRIWKH'HEWRU¶VZLIH:HL*DQDJDLQVW

 24   the DeEWRUDQGDOORIWKH'HEWRU¶VFODLPVDJDLQVW :HL*DQ (the ³Wei Gan Settlement´ provided,

 25   however, WKDWSXUVXDQWWRWKHGLYRUFHSURFHHGLQJSHQGLQJLQWKH3HRSOH¶s Court of Chaoyang District,

 26   Beijing&KLQD:HL*DQDQGWKH'HEWRU¶VWKUHH minor children may be awarded child support (the

 27   ³Wei Gan Domestic Support Obligations´ ZKLFKREOLJDWLRQVVKDOOEHVDWLVILHGLQDFFRUGDQFHZLWK

 28   Article 2.4 of the Plan. In exchange for, and subject to (i) a Cash contribution from Wei Gan in the

                                                         20
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                          Desc
                    Imaged Certificate of Notice Page 24 of 29


  1   amount of $1,000,000 to the Trust on the Effective Date, which shall constitute Trust Assets (the

  2   ³Effective Date Wei Gan Payment´  LL D&DVKSD\PHQWRIWRWKH7UXVWQRODWHUWKDQQLQHW\

  3   (90) days after the Effective Date (the ³Second Wei Gan Payment´  LLL :HL*DQ¶VDJUHHPHQWQRWWR

  4   assert any other prepetition or postpetition Claims against the Debtor (excluding the Wei Gan

  5   Domestic Support Obligations) or the Trust, and (iv) execution of the Wei Gan Declaration, the

  6   following shall occur:

  7                     (i)        Upon the Effective Date Wei Gan Payment, (a) the China Debtor Covenant

  8   VKDOODSSO\WR:HL*DQDQG E :HL*DQ¶VDOOHJHG'HEW&ODLPDJDLQVWWKH'HEWRU>&ODLP1R

  9   20004] shall be treated as an Allowed Debt Claim in the amount of $250,000,000.

 10                     (ii)       Upon the Second Wei Gan Payment, (the date upon which the foregoing

 11   FRQGLWLRQRFFXUVLVWKH³Wei Gan Liability Release Date´ HDFKKROGHURIDQ D $OORZHG/DWH)LOHG

 12   Debt Claim, on the date of allowance of such Late Filed Debt Claim or (b) Allowed Debt Claim (i)

 13   shall (as a condition to receiving further Trust Distributions, including any Trust Distributions upon

 14   the termination or dissolution of the Trust) release any Causes of Action against Wei Gan for personal

 15   liability or derivatively in its capacity as a creditor of a claim owed solely or jointly by Wei Gan

 16   LQFOXGLQJXQZLQGLQJRUDOWHUHJRW\SHFODLPV LQDQ\MXULVGLFWLRQ WKH³Wei Gan Claims´ RQDFFRXQW

 17   of such Debt Claim or Late Filed Debt Claim to the maximum extent permitted by applicable law,

 18   (ii) agrees that it shall not assert any new, or continue to prosecute any existing, Wei Gan Claims

 19   related to such Debt Claim or Late Filed Debt Claim in every jurisdiction, and (iii) submit a

 20   Compliance Certificate within ninety (90) days of any holder having an Allowed Claim certifying her

 21   release according to the Plan. For the avoidance of doubt, the holder of an Allowed Claim who submits

 22   a Compliance Certificate will release the Wei Gan Claims and will be subject to the discharge of all

 23   Claims against the Debtor that holders of Claims may seek to assert against Wei Gan, pursuant to

 24   sections 1141 and 524 of the Bankruptcy Code. Holders of Allowed Claims who do not submit a

 25   Compliance Certificate will not be entitled to Trust Distributions and will only be subject to discharge

 26   pursuant to sections 1141 and 524 of the Bankruptcy Code.

 27            Within ninety (90) days after the Wei Gan Liability Release Date with respect to an Allowed

 28   Debt Claim or the date of allowance of an Allowed Late Filed Debt Claim, each holder of an Allowed

                                                           21
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                           Desc
                    Imaged Certificate of Notice Page 25 of 29


  1   Debt Claim or Allowed Late Filed Debt Claim shall (as a condition to receiving further Trust

  2   Distributions, including any Trust Distributions upon the termination or dissolution of the Trust)

  3   (i) withdraw or retract any litigations, enforcement actions, arbitrations, and any other proceedings

  4   against Wei Gan from the courts and judicial authorities in all jurisdictions, including, but not limited

  5   to, the Chinese Courts, or confirm with the judicial authorities that Wei Gan has settled all of her debt

  6   obligations or legal responsibilities to such holder and (ii) file and execute any documents requested

  7   by Wei Gan to evidence the above release. Wei Gan reserves all rights to seek enforcement by the

  8   Chinese judicial authorities of the rights provided herein.

  9            In connection with the releases described in Article 6.6 of the Plan, each holder of an

 10   Allowed Debt Claim and/or Allowed Late Filed Debt Claim shall waive all rights conferred by

 11   the provisions of section 1542 of the California Civil Code and/or any similar state or federal

 12   ODZ6HFWLRQRIWKH&DOLIRUQLD&LYLO&RGHSURYLGHVDVIROORZV³$*(1(5$/5(/($6(

 13   DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR

 14   SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE

 15   RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY

 16   $))(&7('+,625+(56(77/(0(17:,7+7+('(%725´

 17            EQWU\ RI WKH &RQILUPDWLRQ 2UGHU VKDOO FRQVWLWXWH WKH %DQNUXSWF\ &RXUW¶V DSSURYDO

 18   pursuant to Bankruptcy Rule 9019, of the releases described in Article 6.6, which includes by

 19   reference each of the related provisions and definitions contained in the Plan, and further, shall

 20   constitute its finding that each release described in Article 6.6 is: (i) in exchange for the good

 21   and valuable consideration provided by Wei Gan, a good faith settlement and compromise of

 22   such claims; (ii) in the best interests of the Debtor and all holders of Claims; (iii) fair, equitable,

 23   and reasonable; (iv) given and made after due notice and opportunity for hearing; and (v) except

 24   as otherwise provided in the Plan, a bar to any holder of an Allowed Debt Claim or Allowed

 25   Late Filed Debt Claim asserting any Claim, Cause of Action, or liability related thereto, of any

 26   kind whatsoever, against Wei Gan.

 27

 28

                                                         22
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 26 of 29


  1            R.       Assumption of Contracts and Leases

  2            As of and subject to the occurrence of the Effective Date and the payment of any applicable

  3   Cure Amount, all executory contracts and unexpired leases of the Debtor listed on Schedule B to the

  4   Plan (including any supplement to Schedule B included in the Plan Supplement) shall be deemed

  5   assumed except that: (i) any executory contracts and unexpired leases that previously have been

  6   assumed or rejected pursuant to a Final Order of the Bankruptcy Court shall be treated as provided in

  7   such Final Order; (ii) any executory contracts and unexpired leases listed on the Schedule of Rejected

  8   Contracts and Leases, shall be deemed rejected as of the Effective Date; and (iii) all executory

  9   contracts and unexpired leases that are the subject of a separate motion to assume or reject under

 10   section 365 of the Bankruptcy Code pending on the Effective Date shall be treated as provided for in

 11   the Final Order resolving such motion. Unless otherwise agreed by the Debtor, any party to an

 12   Assumed Contract that did not timely file an objection to the cure amount set forth in the Cure

 13   Schedule is deemed to have consented to such cure amount (thH³Accepted Cure Amount´ DQGZDLYHG

 14   any and all rights to challenge the Accepted Cure Amount and the assumption of the Assumed

 15   Contract. For the avoidance of doubt, no cure amounts on account of any Assumed Contracts shall

 16   constitute claims against the Creditor Trust or be payable from Trust Assets.

 17            Unless otherwise provided in the Plan, each executory contract and unexpired lease that is

 18   assumed shall include all modifications, amendments, supplements, restatements, or other agreements

 19   that in any manner affect such executory contract or unexpired lease, including all easements, licenses,

 20   permits, rights, privileges, immunities, options, rights of first refusal, and any other interests, unless

 21   any of the foregoing agreements has been previously terminated or is otherwise not in effect.

 22   Modifications, amendments, supplements, and restatements to prepetition executory contracts or

 23   unexpired leases that have been executed by the Reorganized Debtor during the Chapter 11 Case shall

 24   not be deemed to alter the prepetition nature of the executory contract or unexpired lease.

 25            S.       Authorization to Consummate

 26            The Debtor is authorized to consummate the Plan at any time after the entry of this

 27   Confirmation Order subject to the satisfaction or waiver (with the consent of the applicable parties and

 28

                                                         23
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                                Desc
                    Imaged Certificate of Notice Page 27 of 29


  1   in accordance with Article 10.3 of the Plan) of the conditions precedent to the Effective Date set forth

  2   in Article 10.2 of the Plan, other than as set forth in section 10.2(b).

  3            T.       No Special Charges Due, Notice of Effective Date and Post-Confirmation
                        Requirements
  4

  5                     1.         No Special Charges Due

  6            Pursuant to LBR 3020-1(a), as set forth in the Notice to Pay Court Costs Due [Docket No.

  7   @QRVSHFLDOFKDUJHVDUHGXHWRWKH&OHUN¶V2IILFH

  8                     2.         Notice of Effective Date

  9            As required by the Post-Confirmation Hearing Order, the Debtor shall file and cause to be

 10   served on all creditors a Notice of Effective Date upon the occurrence of the Effective Date. The

 11   Notice of Effective Date shall provide notice of the Administrative Claims Bar Date, the date for

 12   Professionals to file final fee applications, and the bar date for Claims arising from the rejection of

 13   Executory Contracts.

 14                     3.         Post-Confirmation Requirements

 15            No later than October 1, 2020, the Reorganized Debtor shall file a status report in accordance

 16   with LBR 3020-1(b) explaining what progress has been made toward consummation of the confirmed

 17   plan of reorganization. The status report shall be served on the United States Trustee, the 20 largest

 18   unsecured creditors, and those parties who have requested special notice, and contain the information

 19   UHTXLUHG E\ WKH &RXUW¶V ³,QVWUXFWLRQV IRU )LOLQJ )LUVW 6WDWXV 5HSRUW 5HJDUGLQJ &RQVXPPDWLRQ RI

 20   Confirmed Plan.´3 Further reports shall be filed as ordered by the court. A post-confirmation status

 21   conference will be held on October 29, 2020, at 9:30 a.m.

 22            U.       Retention of Jurisdiction

 23            Notwithstanding the entry of this Confirmation Order and the occurrence of the Effective Date,

 24   except to the extent set forth in Articles 6.2 and 11.9 of the Plan with respect to matters subject to the

 25   Plan Arbitration Procedures, the Bankruptcy Court shall retain exclusive jurisdiction over all matters

 26   arising out of, or related to, the Chapter 11 Case and the Plan pursuant to sections 105(a) and 1142 of

 27   the Bankruptcy Code, including those matters set forth in Article XII of the Plan.

 28
      3
          https://www.cacb.uscourts.gov/sites/cacb/files/documents/judges/instructions/VZ_STATUSREPORTPLAN.pdf
                                                              24
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                            Desc
                    Imaged Certificate of Notice Page 28 of 29


  1            V.       Dissolution of Committee

  2            Article 13.5 of the Plan is approved, which provides: On the Effective Date, any statutory

  3   committee(s) appointed in the Chapter 11 Case, including the Committee, shall dissolve, and the

  4   members thereof shall be released and discharged from all rights and duties arising from, or related to,

  5   the Chapter 11 Case. The Reorganized Debtor shall not be responsible for paying any fees and

  6   expenses incurred after the Effective Date, if any, by the Professionals retained by any such committee,

  7   other than for the reasonable fees and expenses for the services authorized to be provided pursuant to

  8   Article 13.5 of the Plan.

  9            W.       Shan Objection Resolution

 10            As set forth in the record of the Confirmation Hearing, the Shan Objection was withdrawn in

 11   H[FKDQJHIRUWKH'HEWRU¶VDJUHHPHQWWRLQFOXGHWKHIROORZLQJUHVROXWLRQLQWKLV2UGHUConsistent

 12   ZLWKWKH'HEWRU¶VILGXFLDU\UHVSRQVLELOLWLHVWRKLVFUHGLWRUVWKe Debtor agrees that, prior to the

 13   (IIHFWLYH'DWH0V/LXKXDQ6KDQ¶V&ODLPVVKDOOEHVXEMHFWWRUHYLHZDQGREMHFWLRQE\DQ\SDUW\LQ

 14   interest (as contemplated by the Bankruptcy Code), but not including the Debtor, and, after the

 15   Effective Date, notwithstaQGLQJVHFWLRQRIWKH3ODQWKHULJKWWRREMHFWWR0V6KDQ¶V&ODLPVVKDOO

 16   vest exclusively with the Trust, and not the Debtor or Reorganized Debtor, for a period of 180 days

 17   after the Effective Date, as set forth in section 8.1 of the Plan, as may be extended from time to time

 18   by further order of the Bankruptcy Court.

 19   //

 20   //

 21   //

 22   //

 23   //

 24   //

 25   //

 26   //

 27   //

 28   //

                                                          25
      DOCS_LA:329881.4 46353/002
Case 2:19-bk-24804-VZ Doc 812 Filed 06/07/20 Entered 06/07/20 21:20:44                        Desc
                    Imaged Certificate of Notice Page 29 of 29


  1            X.       Final Order

  2            This Confirmation Order is a Final Order and the period in which an appeal or any motion

  3   seeking to stay or alter the effectiveness hereof must be filed shall commence upon entry hereof.

  4

  5                                                       ###

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24
        Date: June 5, 2020
 25

 26

 27

 28

                                                       26
      DOCS_LA:329881.4 46353/002
